There was substantial evidence pro and con upon the question as to whether the unwitnessed industrial accident claimant alleged ever occurred, and also as to its causal relation to injuries for which compensation was claimed. The evidence as to whether the accident happened, along with allowable inferences therefrom, was such as to present a sharp issue of fact. Claimant’s credibility was thrown into sharp relief. We may not say that the Board’s finding that the accident was “ unproven ” is against the weight of evidence, and the same consideration applies to the disputed question of causal relation. Decision affirmed, without costs. Bliss, Heffernan, Brewster and Foster, JJ., concur; Hill, P. J., dissents.